Citation Nr: 9931776	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  96-32 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for emphysema / lung 
disorder (claimed as breathing disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the Los 
Angeles, California, Regional Office (RO).

The Board notes that in September 1999 the veteran's 
representative listed service connection for bilateral 
hearing loss as an issue.  However, service connection for 
bilateral hearing loss and tinnitus was granted in a rating 
decision dated April 1999 and assigned a 30 percent 
evaluation.  The RO rated bilateral hearing loss and tinnitus 
together, rather than separately.  Consequently, there is no 
indication that the veteran disagreed with that grant of 
benefits.  Therefore, the Board does not have jurisdiction of 
the bilateral hearing loss issue.  

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  


REMAND

In his April 1999 Substantive Appeal the veteran requested a 
hearing before a Member of the Board at the Regional Office.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should schedule a hearing at 
their office before a member of the 
Board.

2.  The veteran is informed that he has a 
duty to submit evidence of a well 
grounded claim for service connection.  
If he has or can obtain evidence that 
links the disorder to service, he must 
submit it to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


